       Case: 3:19-cv-01007-wmc Document #: 214 Filed: 12/28/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DRIFTLESS AREA LAND CONSERVANCY                       )
 and WISCONSIN WILDLIFE FEDERATION,                    )
                                                       )
                        Plaintiffs,                    )
                                                       )
                  v.                                   )    Case No. 19-cv-1007-wmc
                                                       )
 MICHAEL HUEBSCH and REBECCA VALCQ,                    )
 Commissioners of the Public Service                   )
 Commission of Wisconsin                               )
                                                       )
                        Defendants.                    )
                                                       )

           DECLARATION OF RACHEL GRANNEMAN IN SUPPORT OF
       PLAINTIFFS’ MOTION FOR LEAVE TO USE DISCOVERY MATERIALS
          IN BONA FIDE FILINGS IN A RELATED STATE COURT CASE


I, Rachel Granneman, declare as follows:

       1.      I have personal knowledge of the facts stated herein and, if called upon to do so,

could and would testify competently thereto. I state that the following is true and correct to the

best of my knowledge and belief.

       2.      I am a staff attorney at the Environmental Law & Policy Center, and I am

representing Driftless Area Land Conservancy and Wisconsin Wildlife Federation in the above-

captioned matter. My business address is 35 East Wacker Drive, Suite 1600, Chicago, IL 60601.

       3.      Attached as Exhibit A is a true and correct copy of an email string between

myself and Zachary Peters, counsel for Defendants, and others, with the subject, “RE: 19-cv-

1007-wmc Defendants' Fifth Supplemental Response to Plaintiffs' First Requests for Production

of Documents.” This email string includes an email from myself to Zachary Peters, copied to

Howard Learner, counsel for Plaintiffs, and Christianne Whiting, counsel for Defendants, on

                                                 1
       Case: 3:19-cv-01007-wmc Document #: 214 Filed: 12/28/20 Page 2 of 4




November 5, 2020, with the question, “if we wanted to say in a brief that Commissioner

Huebsch talked with Brian Rude on the phone x number of times between specific dates for x

number of minutes – is your position that that would need to be filed under seal?” On the same

day, Zachary Peters responded, “Our position is that the telephone numbers are confidential, and

we have designated the document itself Confidential for that purpose. It is the Defendant’s

position that referring to the other information within the document as you reference here would

not require filing under seal.”

       4.      I reviewed the telephone records of Commissioner Huebsch that were produced

by Defendants. Based on these records and information from Defendants about which telephone

numbers are associated with which individuals, I compiled a log of the telephone calls included

in the records between Commissioner Huebsch and (1) Robert Garvin, (2) John Garvin, (3) Brian

Rude, (4) Marcus Hawkins, and (5) Tanya Paslawski. This log is attached as Exhibit B, and

shows that Commissioner Huebsch and Robert Garvin called each other over 200 times between

the date that the developers filed their application for a Certificate of Public Convenience and

Necessity for the Cardinal-Hickory Creek transmission line (April 20, 2018) and the date that the

PSCW granted the Certificate (September 26, 2019). This log does not contain any telephone

numbers. My understanding therefore is that this log does not contain any information that

Defendants claim to be confidential.

       5.      Attached as Exhibit C are true and correct copies of documents produced by the

Mid-Continent Independent System Operator (MISO) in discovery in this case, which MISO

purports to be confidential, which were stamped by Plaintiffs as ## 134.1-.3 and 662.1.

       6.      Attached as Exhibits D1, D2, and D3 are a true and correct copies of documents

produced by the American Transmission Company in discovery in this case. Exhibit D1 is

                                                 2
       Case: 3:19-cv-01007-wmc Document #: 214 Filed: 12/28/20 Page 3 of 4




stamped ATC-DALCWWF-00770 through ATC-DALCWWF-00775. The document contains

email correspondence between ATC personnel to provide a “recap to the quarterly MISO

Stakeholder meeting at the PSCW with Commissioner Huebsch.” The Stakeholder meeting took

place on June 5, 2019, which was after expert testimony was filed and twelve days before the

evidentiary hearing began in the CPCN proceeding before the PSC. Exhibit D2 is stamped ATC-

DALCWWF-00695 through ATC-DALCWWF-00700. The document contains correspondence

between ATC personnel regarding a July 12, 2018 PSCW MISO stakeholder meeting that

included Commissioner Huebsch and utility stakeholders including ATC. Exhibit D3 is stamped

ATC-DALCWWF-00705 through ATC-DALCWWF-00707. The document contains

correspondence between ATC personnel regarding a January 16, 2019 PSCW MISO Stakeholder

meeting that included Commissioner Huebsch and utility stakeholders including ATC. The

meetings described in the ATC email correspondence contain significant discussion of MISO’s

consideration of battery storage projects as a transmission asset and other transmission cost

allocation issues, which were among the contested issues in the CPCN proceeding at the PSC.

       7.      Attached as Exhibit E are true and correct copies of documents produced by ITC

Midwest in discovery in this case, which are stamped ITCM000044_0001 through

ITCM000044_0003. The document contains email correspondence between an ITC consultant

and an ITC staff member with the consultant’s notes and impressions from attending the June 5,

2019 PSCW MISO Stakeholder Meeting. The consultant’s notes indicate that Commissioner

Huebsch opened the meeting by “stressing for himself the value & importance of these

meetings” and “that C-HC is putting a spotlight on the MISO MVP process.”




                                                 3
      Case: 3:19-cv-01007-wmc Document #: 214 Filed: 12/28/20 Page 4 of 4




       8.      Attached as Exhibit F is a true and correct copy of a letter filed by Plaintiffs on

November 25, 2020 in County of Dane et al v. Public Service Commission of Wisconsin, No. 19-

cv-3418 (Dane County Cir. Ct.), designated Document 267.



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.



Executed on December 23, 2020


                                                      By:     _/s/ Rachel Granneman_
                                                              Rachel Granneman




                                                 4
